Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
2.	Currently claims 1-10, 12, 15-16, 22, 26-31 are pending.  
3. 	Claims 11, 13-14, 17-21, 23-25 are cancelled.  Claims 3-7, 15-16, 22 are withdrawn as being drawn to a nonelected invention or species.
4.	The following rejections for Claims 1-2, 8-10, 12, 26-31 are modified as necessitated by amendment.  Response to arguetmsn follows. 
5.	This action is NONFINAL. 
Withdrawn Rejections
	The 35 USC 112(b) rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Modified Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-10, 12, 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been modified and as such the issues within the written description have been modified.  The claims are drawn to determining likelihood of progression.  The claims set forth a combination of methods to determine the likelihood. 
 AOL staining and determination of H score wherein each of the components of a staining score are dichotomized into normal or abnormal based on a most frequent median distribution among controls then summed to provide an overall abnormal score of 0-4 for each biomarker
DNA copy number and determination of diploid (normal) or tetraploidy/aneuploidy (abnormal)
Determination of low grade dysplasia based upon histological exam and scoring using the Vienna Scale
  	If 1 and 2 are abnormal there is low grade dysplasia for 3 and there is likelihood for progression compared to a subject with a normal AOL stain, Normal DNA copy number and no low grade dysplasia. 
The step of AOL staining has not been fully described.  The claim requires “wherein each of the components of a staining score are dichotomized into normal or abnormal based on a most frequent median distribution among controls then summed to provide an overall abnormal score of 0-4 for each biomarker”.   However, there is only one component and it is not clear based upon the teaching of the specification how to determine which would be the abnormal score.   For example the specification states that the H scores are determining by comparison to a reference standard H score (p. 15), however, the specification has not described which H scores would be considered abnormal.      Therefore it is not clear if the use of only AOL staining has been described sufficiently to determine the functionality of progression.  Therefore it is not clear which AOL scores would be considered normal or abnormal.   
Accordingly, the specification has not provided the critical elements needed in the structure to predictive functionally.  Therefore the specification lacks written description of any subject representative of the broadly claimed genus.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in  by the broadly claimed invention.
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguetmsn following.  
The reply asserts that paragraph 103 of the application provides written support (p 11-12).  The reply points to table 2 wherein it states AOL all had 4 components of tissue staining apical membrane, pan membranous, epithelial mucous globules and epithelia cytoplasm (p 12).  The reply asserts that H score are determining based on normal or abnormal by comparing to a reference H score most frequent median distribution (p. 12).  The reply points that the disclosure describes biomarker scores considered abnormal it the highest score for apical membrane, epithelial mucous globules or epithelial cytoplasm was 0<4 or pan membranous was 0 (p 12).  These argument have been reviewed but have not been found persuasive. 
The reply has not connected the 4 components to the claimed H score.  The specification does state that H score (0-12) was measured and that the 4 epithelial compartments were assessed (p. 21).  H score is known in that art as the results of multiplication of the percentage of cells with staining intensity ordinal value.  Is the reply attempting to limit the Hscore to one or all of the 4 epithieal compartments?  As the 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
  /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634